Zimbra                                                  https://mail.j acksonnj .net/h/printrnessage?id~2ffcb3 94-c6d8-4 3e7 -a ...
FYI
AM
From: "hager yisroel" <hagerbeth22@gmail.com>
To: clerk@jacksontwpnj.net
Sent: Thursday, May 18, 2017 4 32:33 PM
As a resident of this town I don't know if you are aware of the fact that we as a
community don't feel at times represented by our town officials. We are a religious
population who at times may be different then what you may be used to. The
rhetoric and noise on social media about us and against us never stops and is very
disturbing and troubling. It leads to many residents fleeing when they see a moving
truck pulling onto their block and it leads to ill feelings among neighbors. The panic
selling is not stopping as every day more residents are putting their home up for
sale. If we truly want it to stop and for this town to come together then its time to
come together and talk. Talking and realizing what a community is all about is the
first step in resolving any issue. I know that our community is more then willing to




                                                                                        Case 3:17-cv-03226-MAS-DEA Document 55-50 Filed 09/06/19 Page 1 of 15 PageID: 1329
talk and listen. Will our elected officials lead the charge and come sit down with us.
Will they step up to the plate at this critical point in Jackson's history and bring all
community's together. I hope so and I know are community leaders are waiting for
the call.
Fwd:
From : Ann Marie Eden <clerk@jacksontwpnj.net>                 Tue, May 30, 2017 09:22 AM
Subject: Fwd:
To : Ann Updegrave <annieup@jacksontwpnj.net>,
Kenneth Bressi
<councilmanbressi@jacksontwpnj.net>, Barry
Calogero
<councilmancalogero@jacksontwpnj.net>,
Scott Martin
<councilmanmartin@jacksontwpnj.net>,
Robert Nixon
<councilmannixon@jacksontwpnj.net>, Helene
Schlegel <hschlegel@jacksontwpnj.net>,
Michael Reina <mikereina@jacksontwpnj.net>
2 of30                                                                                                        ll/2/2017, 3 :30 PM
TWP001597
Zimbra                                                https://mail.jacksonnj.net/b/printmessage?id~2ffcb394-c6d8-43e7-a...
External images are not displayed.   Display images below
FYI
AM
From: "mordy Burnstein" <mordyburnstein@gmail.com>
To: mikereina@jacksontwpnj.net, hschlegel@jacksontwpnj.net, "Ann Marie Eden"
<clerk@jacksontwpnj.net>
Sent: Sunday, May 21, 2017 4:08:29 PM
Here is a example from a Jackson Facebook page that makes my point
believe that the founder meant well but it got carried away. When what
happened two weeks ago by the council meeting and no one puts a stop to it it is
exactly what leads to the panic selling. When speeches like that do not get
condemned it grows and grows
Rob Salony
4 hrs · Orlando, FL
I remember two years ago it was everybody screaming "Jackson strong". Put the




                                                                                        Case 3:17-cv-03226-MAS-DEA Document 55-50 Filed 09/06/19 Page 2 of 15 PageID: 1330
Jackson strong sign on your front lawn. We are united. Let's save this great
neighborhood. Today it's let's see who can find the most convenient Hasidic real
estate agent. Don't even waste your time trying to use a local agent. Fuck the
neighborhood and the people that live there and I am running as fast as I can.
Truly pathetic.
Like    Comment
14             14
IY JI Alida Oexmann "Jackson Strong"_ is wha_t started th_is. It wasn't about
' being united, 1t only scared people into doing something they normally
would not have done which is move out. If people would have just
calmed down and stopped the insanity people would not be as vicious
towards each other as they are today. To be honest many times it's not
the new neighbors making people leave, it's the attitudes of the current
ones!
Like · Reply ·    18 · 3 hrs
3 of30                                                                                                11/2/2017, 3:30 PM
TWP001598
Zimbra                                                     https:1/mail.jacksonnj.net/h/printmessage?id~2ffcb394-c6d8-43e7-a...
I • F' Rob Salony I agree,      personally I really don't care about what people
· are considering the new neighbors. It's just the usual hypocritical
Jackson New Jersey bullshit that bothers me. The people that yell the
loudest are usually the ones that run the fastest
Like · Reply ·    2 · 3 hrs · Edited
I    ii Allana Maydcm My street was dominated by 90%, But it wasnt the
· hasidic neighbours that made me choose to move but high taxes, a
house to large for my needs any longer. My entire life and my childs as
well was in that house. My life long neighbors actually ended being a
bigger problem then the new ones. With insane taxes higher cost of
living I chose to leave for myself and my pocket. Not because of the
change in community as I had beocme dear friends with some of my
sweet hasidic neighbors.
like · Reply ·      2 · 3 hrs · Edited
[7     Alicia Oexmann This is exactly my point. I feel some of the




                                                                                         Case 3:17-cv-03226-MAS-DEA Document 55-50 Filed 09/06/19 Page 3 of 15 PageID: 1331
animosity from current neighbors is what's making people leave.
Who wants to be associated with a town full of hate posts day in
and day out?!
Like · Reply · 7 · 3 hrs
@:!    Allana Maydan No one! Its awful. They are good people with
differnt stronger beliefs. Bless them for upholding their faith!
Fwd:
From : Janice Kisty <jkisty@jacksontwpnj.net>                     Fri, May 19, 2017 08:41 AM
Subject: Fwd:
To: Michael Reina <mikereina@jacksontwpnj.net>,
Helene Schlegel <hschlegel@jacksontwpnj.net>,
Ken Bressi
<councilmanbressi@jacksontwpnj.net>, Barry
4 of30                                                                                                     11/2/2017, 3:30 PM
TWP001599
Zimbra                                                            https://mailjacksonnj.net/h/printmessage?id~2ffcb394-c6d8-43e7-a...
Calogero
<councilmancalogero@jacksontwpnj.net>, Scott
Martin <councilmanmartin@jacksontwpnj.net>,
Robert Nixon
<councilmannixon@jacksontwpnj.net>, Ann
Updegrave <annieup@jacksontwpnj.net>
Cc : Ann Marie Eden <clerk@jacksontwpnj.net>
I received this email this morning.
Janice Kisty
Deputy Clerk/Registrar
Township of Jackson
95 W. Veterans Highway
Jackson, NJ 08527
(732) 928-1200 X 1201
(732) 928-4377 {fax)




                                                                                        Case 3:17-cv-03226-MAS-DEA Document 55-50 Filed 09/06/19 Page 4 of 15 PageID: 1332
From: "hager yisroel" <hagerbeth22@gmail.com>
To: jkisty@jacksontwpnj.net
Sent: Thursday, May 18, 2017 4:33:07 PM
As a resident of this town I don't know if you are aware of the fact that we as a community don't feel at
times represented by our town officials. We are a religious population who at times may be different
then what you may be used to. The rhetoric and noise on social media about us and against us never
stops and is very disturbing and troubling. It leads to many residents fieeing when they see a moving
truck pulling onto their block and it leads to ill feelings among neighbors. The panic selling is not
stopping as every day more residents are putting their home up for sale. If we truly want it to stop and
for this town to come together then its time to come together and talk. Talking and realizing what a
community Is all about is the first step in resolving any issue. I know that our community is more then
willing to talk and listen. Will our elected officials lead the charge and come sit down with us. Will they
step up to the plate at this critical point in Jackson's history and bring all community's together. I hope
so and I know are community leaders are waiting for the call.
From : hager yisroel <hagerbeth22@gmail.com>                            Thu, May 18, 2017 04:33 PM
Subject : <No Subject>
To: councilmanbressi@jacksontwpnj.net
As a resident of this town I don't know if you are aware of the fact that we as a community don't feel at
times represented by our town officials. We are a religious population who at times may be different
5 of30                                                                                                            11/2/2017, 3:30 PM
TWP001600
Zimbra                                                              https:/lmail.jacksonnj.net/h/printtnessage?id~2ffcb394-c6d8-43e7-a...
then what you may be used to. The rhetoric and noise on social media about us and against us never
stops and is very disturbing and troubling. It leads to many residents fieeing when they see a moving
truck pulling onto their block and it leads to ill feelings among neighbors. The panic selling is not
stopping as every day more residents are putting their home up for sale. If we truly want it to stop and
for this town to come together then its time to come together and talk. Talking and realizing what a
community is all about is the first step in resolving any issue. I know that our community is more then
willing to talk and listen. Will our elected officials lead the charge and come sit down with us. Will they
step up to the plate at this critical point in Jackson's history and bring all community's together. I hope
so and I know are community leaders are waiting for the call.
From : chaim leiner <chaimleiner1986@gmail.com>                          Mon, May 15, 2017 01:44 PM
Subject: <No Subject>
To : annieup@jacksontwpnj.net,
councilmanbressi@jacksontwpnj.net,
councilmancalogero@jacksontwpnj.net,
council ma mnixon@jacksontwpnj.net,




                                                                                        Case 3:17-cv-03226-MAS-DEA Document 55-50 Filed 09/06/19 Page 5 of 15 PageID: 1333
hschlegel@jacksontwpnj.net,
cierk@jacksontwpnj.net,
mikereina@jacksontwpnj.net
Why would we want drugs and crime in our areas? Why would we not want our
children to be able to safely play outside? Why would we want the police to
constantly be needed to come arrest people? Do you really think we moved here as
part of a plan and plot? Do you think over 500 family's would call Jackson there
home and want crime to be rampant? I am asking the council to lead the
community in dialogue and building bridges. Next time a speaker gets up as last
week lets tell him or her NO THE NEW RESIDENTS ARE NOT INVESTORS AND PART
OF A PLAN. We can not let such rumors stand as they only cause more panic selling
and no community harmoney.
C. Leiner
Panic Peddling
From : Cheri Lopes <clopes3@optonline.net>                                Mon, Oct 24, 2016 06:52 PM
Subject : Panic Peddling                                                                     tH attachment
To : Robert A Nixon
<councilmannixon@jacksontwpnj.net>,
6 of30                                                                                                               11/2/2017, 3:30 PM
TWP001601
Zimbra                                             https ://mail.jacksonnj .net/h/printrnessage?id~2ffcb3 94-c6d8-4 3e7 -a ...
council ma nbressi@jacksontwpnj.net,
councilmancalogero@jacksontwpnj.net,
cou ncilma nma rti n@jacksontwpnj.net,
administrator@jacksontwpnj.net
Hello Council,
I am writing to you in regards to the ongoing blockbusting/
panic peddling that continues to go on in my neighborhood of
Flair. We have our home on the no knock list, however we still
receive phone calls and junk mail from realtors but this last
letter I find quite disturbing to say the least and I would like
to share it with you.
This is what is called panic peddling and it is being
perpe~rated in my neighborhood and probably others. The real
estate agents are encouraging residents to sell now :sl:1ce lhe
change is "happening rapidly" and ''If want to sell, now is the




                                                                                        Case 3:17-cv-03226-MAS-DEA Document 55-50 Filed 09/06/19 Page 6 of 15 PageID: 1334
time!" we are now being told!
Tell me what we are supposed to do now these people are creating
this panic peddling situation. It's obvious by this list that
this is 6lockbusting and it cannot be any more clear. I saw ads
adver--:ised this past summer stating that Flair is a "New Area"
and "up and comir_g" ... I think this neighborhood was "New" and
"Up and Coming" back in 1972.
Please tell me wtat can be done in this situation because it is
way out of hand. I would appreciate any suggestions you could
could give me.
What else is disturbing, is that we have the same several
realtors renewing their canvassing permits for the same targeted
areas, over and over again and sometimes with mu~tiple people
working for the same agency. This has been going on for over a
year, probably more if you consider the Ker_sington neighborhood.
How is t'.ciis not harcssment and what can be done about this?
Let's face it, it's not like the Girl Scouts sel~ing cookies and
people are saying, hey I ran out ot thin mints, and wondering
when they will be beck to sell more. Most people only sell their
home very few times if any in a lifetime.
As a citizen of Jackson,     please advise as to what can be done
or what can our town council and Mayor do to halt what is going
on.
Regards,
Cheryl Lopes
7 of 30                                                                                                 11/2/2017, 3:30 PM
TWP001602
Zimbra                                               https://mail.jacksonnj .net/h/printmessage?id~2ffcb3 94-c6d8-4 3e7 -a ...
image1.JPG
470 KB
Re: Concern
From : Optimum <kamkanis@optonline.net>                         Fri, Jul 29, 2016 08:40 AM
Subject : Re: Concern
To: Michael Reina <mikereina@jacksontwpnj.net>,
Barry Calogero
<councilmancalogero@jacksontwpnj.net>, Robert
A Nixon <councilmannixon@jacksontwpnj.net>,
councilmanmartin@jacksontwpnj.net,
councilmanbressi@jacksontwpnj.net,
annieup@jacksontwpnj.net,
administrator@jacksontwpnj.net
Hello.
Thank you for sending out the no knock in the tax bill! Thanks, Rob Nixon, for




                                                                                        Case 3:17-cv-03226-MAS-DEA Document 55-50 Filed 09/06/19 Page 7 of 15 PageID: 1335
making that happen! I've heard that it's been successful. Imagine if they were
mailed out in the beginning-of-the-year recycling mailings as discussed with Mayor
Reina. So many neighborhoods could have been saved!
I am hearing -hopefully- rumors that just the videos were sent to DOJ and not the
other documentation of sales, permits issued, resident complaints, etc.
Please advise. The videos and the documentation together create a complete
picture of the blockbusting happening in Jackson, so one would assume that the
whole package was forwarded and not just a link to the on-line video.
Thanks for the clarification.
-Kelly Kanis
Sent from my iPhone
8 of30                                                                                                   11/2/2017, 3:30 PM
TWP001603
Zimbra                                               https :l/mail.jacksonnj.net/h/prinlmessage?id~2ffcb3 94-c6d8-4 3e 7 -a...
On Jul 19, 2016, at 7:59 AM, Optimum <kamkanis@optonline.net> wrote:
Good morning!
Not even a year after I sent the email below and the landscape of
Jackson has changed dramatically. "Another block"? Now it's
neighborhoods that are "turning" (to quote the Rabbi in the video who
instructs his following to become pioneers in Jackson) so quickly.
On December 30, 2015 a group of residents held a meeting with Mayor
Reina to discuss our concerns because we were worried about what was
happening to our town. Our concerns were dismissed as the normal
buying/selling of houses in neighborhoods.
In emails and at meetings, we were told to promote the No Knock'
That's the best defense! Residents need to sign up! Report offenders! A
cease and desist won't work as we'll have lawsuits! So we believed you.
False promises of no knock mailings were given, so a few residents went
door to door to get people to sign up. An online registration did occur,




                                                                                        Case 3:17-cv-03226-MAS-DEA Document 55-50 Filed 09/06/19 Page 8 of 15 PageID: 1336
but it was not promoted via an email blast or robo call.
The Mayor Mobile took a tour of the area, but we have yet to been
briefed about that. What was discussed? What were the solutions that
you all came up with?
What's next for our town before LLCs snatch up all the properties?
What's next before our whole town "turns"? What's next for those of us
who do not have higher political aspirations and still care about Jackson?
What's next for residents who don't have to rely on campaign donations
and bloc voting? What's next for residents who have called Jackson
home for years- many for their whole lives?
Thanks for your time. I know most of you truly care for Jackson and
share many of the same feelings. It is sad and frustrating to see this
happening. Something has to be done.
Thank you for you time and energy with all of this.
Sincerely,
Kelly Kanis
9 of30                                                                                                   11/2/2017, 3:30 PM
TWP001604
Zimbra                                          https://mail.jacksonnj.netlh/printmessage?id~2ffcb394-c6d8-43e7-a...
Sent from my iPhone
Begin forwarded message:
From: Optimum <kamkanis@optonline.net>
Date: December 12, 2015 at 4:37:52 PM EST
To: Michael Reina <mikereina@jacksontwpnj.net>
Subject: Concern
Dear Mayor Reina and Town Council Members,
Another block in Jackson is under attack! Yes- attack!
Galassi Court, Linda Drive, to name a few, and now Meadow
Run Court is the next victim of block busting. The aggressive
realtors are not leaving the residents alone, whether it's
knocking on doors, approaching people in the street,
creeping slowly past their houses in vehicles, or mailing
postcards. This panic peddling needs to stop!
This IS panic peddling. This IS blockbusting. This IS against




                                                                                        Case 3:17-cv-03226-MAS-DEA Document 55-50 Filed 09/06/19 Page 9 of 15 PageID: 1337
the law. Don't turn the other cheek when theses streets have
been specifically targeted for their location- close to the
Lakewood border and close to the new "open to everyone, all
inclusive" SAMs road development (ha!).
I am definitely seeing an ugly trend here.
So while the residents DO have a choice to NOT sell, I can't
say I blame them when the panic peddling starts and the
illegal aggressive sales tactics tell them that their
neighborhood WILL change drastically and to get out while
they can.
Residents have been concerned and reached out to the town
council in the recent past for help with this, but unfortunately
they weren't taken seriously (Galassi Court!?) and now look:
almost all of the houses have changed owners.
What will it take, Mayor Reina, for Jackson leaders to
acknowledge that this is, indeed, panic peddling and
blockbusting?
10 of30                                                                                          11/2/2017, 3:30 PM
TWP001605
Zirnbra                                                 https://mail.jacksonnj .netlb/printmessage?id~2tfcb3 94-c6d8-4 3e7-a ...
What will it take, Mayor Reina, for the leaders to help put a
stop to this? What will it take, Mayor Reina, for the elected
officials to stand up for its residents and keep Jackson from
drastically changing?
This is not a normal ebb and flow of neighborhoods. This is
drastic turnover at an alarming rate, and done by illegal
means.
Can't we all just get along? Of course, when neighborhoods
change naturally and when residents don't feel forced out of
their homes! New neighbors are always welcomed! The latest
figures of house sales in certain targeted areas certainly
don't support a blending of people, it indicates an attack to
takeover from one group.
Thanks for your time. I know you and Town Council truly
have the best interest at heart for Jackson and will closely




                                                                                  Case 3:17-cv-03226-MAS-DEA Document 55-50 Filed 09/06/19 Page 10 of 15 PageID: 1338
look into the legality of this.
Sincerely,
Kelly Kanis
Sent from my iPhone
Fwd: Concern
From : Optimum <kamkanis@optonline.net>                       Tue, Jul 19, 2016 07:59 AM
Subject : Fwd: Concern
To: Michael Reina <mikereina@jacksontwpnj.net>,
Barry Calogero
<council mancalogero@jacksontwpnj.net>,
Robert A Nixon
<council mannixon@jacksontwpnj.net>,
councilmanmartin@jacksontwpnj.net,
councilmanbressi@jacksontwpnj.net,
annieup@jacksontwpnj.net,
11 of 30                                                                                                   lJ/2/2017, 3:30 PM
TWP001606
Zimbra                                                https://ma il.jacksonnj .net/h/prinhnessage?id~2ffcb3 94-c6d8-43e7 -a ...
administrator@jacksontwpnj.net
Good morning!
Not even a year after I sent the email below and the landscape of Jackson has
changed dramatically. "Another block"? Now it's neighborhoods that are "turning"
(to quote the Rabbi in the video who instructs his following to become pioneers in
Jackson) so quickly.
On December 30, 2015 a group of residents held a meeting with Mayor Reina to
discuss our concerns because we were worried about what was happening to our
town. Our concerns were dismissed as the normal buying/selling of houses in
neighborhoods.
In emails and at meetings, we were told to promote the No Knock! That's the best
defense! Residents need to sign up! Report offenders! A cease and desist won't
work as we'll have lawsuits! So we believed you.
False promises of no knock mailings were given, so a few residents went door to
door to get people to sign up. An online registration did occur, but it was not




                                                                                  Case 3:17-cv-03226-MAS-DEA Document 55-50 Filed 09/06/19 Page 11 of 15 PageID: 1339
promoted via an email blast or robo call.
The Mayor Mobile took a tour of the area, but we have yet to been briefed about
that. What was discussed? What were the solutions that you all came up with?
What's next for our town before LLCs snatch up all the properties? What's next
before our whole town "turns"? What's next for those of us who do not have higher
political aspirations and still care about Jackson? What's next for residents who
don't have to rely on campaign donations and bloc voting? What's next for residents
who have called Jackson home for years- many for their whole lives?
Thanks for your time. I know most of you truly care for Jackson and share many of
the same feelings. It is sad and frustrating to see this happening. Something has to
be done.
Thank you for you time and energy with all of this.
Sincerely,
Kelly Kanis
Sent from my iPhone
12 of30                                                                                                   11/2/2017, 3:30 PM
TWP001607
Zimbra                                                 https ://mailj acksonnj .net/h/printrnessage?id~2ffcb3 94-c6d8-43e 7 -a ...
Begin forwarded message:
From: Optimum <kamkanis@optonline.net>
Date: December 12, 2015 at 4:37:52 PM EST
To: Michael Reina <mikereina@jacksontwpnj.net>
Subject: Concern
Dear Mayor Reina and Town Council Members,
Another block in Jackson is under attack! Yes- attack!
Galassi Court, Linda Drive, to name a few, and now Meadow Run Court
is the next victim of block busting. The aggressive realtors are not
leaving the residents alone, whether it's knocking on doors, approaching
people in the street, creeping slowly past their houses in vehicles, or
mailing postcards. This panic peddling needs to stop!
This IS panic peddling. This IS blockbusting. This IS against the law.
Don't turn the other cheek when theses streets have been specifically
targeted for their location- close to the Lakewood border and close to




                                                                                  Case 3:17-cv-03226-MAS-DEA Document 55-50 Filed 09/06/19 Page 12 of 15 PageID: 1340
the new "open to everyone, all inclusive" SAMs road development (ha!).
I am definitely seeing an ugly trend here.
So while the residents DO have a choice to NOT sell, I can't say I blame
them when the panic peddling starts and the illegal aggressive sales
tactics tell them that their neighborhood WILL change drastically and to
get out while they can.
Residents have been concerned and reached out to the town council in
the recent past for help with this, but unfortunately they weren't taken
seriously (Galassi Court!?) and now look: almost all of the houses have
changed owners.
What will it take, Mayor Reina, for Jackson leaders to acknowledge that
this is, indeed, panic peddling and blockbusting?
What will it take, Mayor Reina, for the leaders to help put a stop to this?
What will it take, Mayor Reina, for the elected officials to stand up for its
residents and keep Jackson from drastically changing?
This is not a normal ebb and flow of neighborhoods. This is drastic
turnover at an alarming rate, and done by illegal means.
13 of30                                                                                                     IJ/2/2017, 3:30 PM
TWP001608
Zimbra                                                    https://mail.jacksonnj.net/h/printmessage?id~2ffcb394-c6d8-43e7-a...
Can't we all just get along? Of course, when neighborhoods change
naturally and when residents don't feel forced out of their homes! New
neighbors are always welcomed! The latest figures of house sales in
certain targeted areas certainly don't support a blending of people, it
indicates an attack to takeover from one group.
Thanks for your time. I know you and Town Council truly have the best
interest at heart for Jackson and will closely look into the legality of this.
Sincerely,
Kelly Kanis
Sent from my iPhone
The majority of Jackson, NJ, taxpayers DO NOT WANT to see it become
another Lakewood!
From : Rosario <rosariorn29@yahoo.com>                       Wed, Feb 24, 2016 07:44 PM
Subject : The majority of Jackson, NJ, taxpayers DO
NOT WANT to see it become another




                                                                                  Case 3:17-cv-03226-MAS-DEA Document 55-50 Filed 09/06/19 Page 13 of 15 PageID: 1341
Lakewood!
To : Annie Updegrave
<annieup@jacksontwpnj.net>, Kenneth
Bressi
<councilmanbressi@jacksontwpnj.net>, Barry
Calogero
< councilmancalogero@jacksontwpnj.net>,
Scott Martin
<councilmanmartin@jacksontwpnj.net>, Mike
Reina <mikereina@jacksontwpnj.net>, Robert
Nixon <councilmannixon@jacksontwpnj.net>,
administrator@jacksontwpnj.net
Reply To : Rosario <rosariorn29@yahoo.com>
Dear Madam and Sirs,
14 of30                                                                                                   11/2/2017, 3:30 PM
TWP001609
Zimbra                                             https://mail.jacksonnj.netlh/printmessage?id~2ffcb394-c6d8-43e7-a...
Toms River has just passed the cease and desist order. They have done this
to protect the quality of life of the residents of Toms River. They do have a
provision in there for those who don't want to participate, as opposed to Mr.
Nixon's comments that it could be a "thorny legal situation" to pass it
( Knock-Knock: where can solicitors go in Jackson ).
Jackson residents are going through the exact same harassment and
blockbusting. We need to follow Toms River's lead and let the people of our
town know that they are important and that the council does care about
our town and the quality of life of our residents. Please take a stand and
show that you support the residents of our town.
The no-knock ordinance while great is not enough for this sort of aggressive
takeover. We also need to place a stop or at least a limit per real estate
development of the flourishing conversion of newly purchased Jackson
homes to 'houses of worship". These are disruptive to a residential zone,
and another way to expand the circle. Just yesterday another citizen was




                                                                                  Case 3:17-cv-03226-MAS-DEA Document 55-50 Filed 09/06/19 Page 14 of 15 PageID: 1342
featured in a video played frequently on Channel 12 News (Shore residents
notice influx of unsolicited real estate inquiries), and there was another front
page APP article on the Jackson area problems. She detailed how an
Orthodox real estate agent persisted seeking a listing, and telling her how
they "owned Lakewood". There have been many other incidents reported of
agents saying or doing similar or variations of this type harassment to other
property owners, i.e., have waited the return of residents from work at the
end of their driveways, etc. I also too endured very bad experiences in the
past as when they own and then rent to pay the mortgage -- another
tactic. These landlords rent to questionable characters that don't
care any about the rental (maybe the Gov. is paying for it?) and are
disrespectful to us property owners. In my case, even the police
and the legal system had to get involved, having to take them to
court, being thrown out of the high school, and ultimately being
evicted. The interior of the property was destroyed in vengeance. As
you know, renting is a delay tactic until they have enough houses
grouped together. All the Brookwoods are especially in the
precarious path of the Orthodox expansion -- especially 1 & 2 are
being inundated and people are panic selling.
In the last several months the selling activity seems to have
reached a fever pitch. I see many other houses being rented that
lookjusl as equally bad now. Just a few months ago, two houses
across from me are now rented, and another further down by
Imperial realty. One has apparently several laborers living there
15 of30                                                                                            11/2/2017, 3:30 PM
TWP001610
Zimbra                                               https://mail.jacksonnj.ne1ih/printrnessage?id~2ffcb394-c6d8-43e7-a...
and has about four work vehicles now, but other times more.
Though they haven't been a problem as of yet, when initially there
they were parking an older SUV on the lawn -- I had to have the
zoning officer contact them. He probably had to explain this is not
something residents are allowed to do in a residential property, and
still they have other smaller equipment in the front and back of the
house. I don't have to tell you that these issues can have an effect
in reducing property values. I am afraid to keep upgrading my
property.
My question is do you really want to see Jackson gobbled up by a
Lakewood-like situation/ deficits and or see it trashed?
Please I ask you to take immediate action that will make a substantial
difference for this town that I love, that I have raised a family in that I have
been here for 45.2 years, and do not wish to be forced out of. I would like
to continue my retirement here. There are other long-term retired residents




                                                                                  Case 3:17-cv-03226-MAS-DEA Document 55-50 Filed 09/06/19 Page 15 of 15 PageID: 1343
also living on this same street. Thank you for your help in this very
important matter.
Sincerely,
Fwd: Re: Updated Ordinance
From : Barry Calogero                                     Mon, Aug 03, 2015 02:30 PM
<councilmancalogero@jacksontwpnj.net>                                e;:;i'l attachment
16 of30                                                                                               1112/2017, 3:30 PM
TWP001611
